Citation Nr: 1342295	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  10-35 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1961 to October 1963.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Chicago, Illinois RO.  In April 2012, the Board remanded the matter to afford the Veteran a Travel Board hearing at the RO.  In September 2012, a Travel Board hearing was held before the undersigned Veterans Law Judge; a transcript of the hearing is included in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2013).

Based on the Veteran's testimony at the September 2012 Travel Board hearing, it appears that there are service treatment records pertaining to the matter on appeal that are missing from the record.  The Veteran testified that he received mental health treatment at the clinic at Fort Leonard Wood, Missouri, from January 1962 to June 1962.  

The STRs currently in the claims file are silent for any such treatment for psychiatric disability.  However, the Veteran's detailed accounts (which the Board finds no reason to question at this time) suggest there may be outstanding STRs, including from the clinic/hospital at Fort Leonard Wood in Missouri.  A review of the claims file revealed that exhaustive development for such treatment records (from the Army clinic/hospital for the time period in question) has not been completed.  Given the critical nature of any such records, further development to secure them is necessary.

Further, in his hearing testimony, the Veteran testified that he saw psychologist Phil Odem numerous times in the late 1970s and/or early 1980s.  He testified that in approximately 1995 or 1998, he sought treatment from a different psychologist who was also a church deacon; after a few months, the psychologist referred him to a physician who prescribed Paxil.  A review of the record found that the RO has not sought records of such private treatment.  Treatment records showing the initial diagnosis of a disability for which service connection is sought, as well as the initial prescription of medication to treat such disability, are pertinent evidence in the claim for service connection, and must be secured.

The Veteran is advised that under 38 C.F.R. § 3.158(a), where evidence (to include identifying information and releases for VA to obtain private records) requested in connection with a claim for VA benefits is not received within a year following the request, the claim is to be considered abandoned.

Finally, outstanding records of any VA treatment the Veteran may have received for psychiatric disability may contain pertinent information, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for exhaustive development to secure complete records of the alleged mental health treatment the Veteran reports he received in service.  The development must specifically include contacting the base medical facilities at Fort Leonard Wood, Missouri (and all facilities where the records sought may have been retired) with a request for such records.  If no further records are located, it should be so noted in the record, along with a description of the scope of the search, and the Veteran should be so notified.

2.  The RO should secure for the record copies of all outstanding (any not already associated with the claims file) clinical records of VA treatment the Veteran received for psychiatric disability.

3.  The RO should also ask the Veteran to identify all providers of private evaluation and/or treatment he has received for psychiatric disability, and to provide authorizations for VA to secure the complete clinical records of all such treatment and evaluations, specifically including all records of his treatment from Phil Odem and from the [unspecified] physician who first prescribed Paxil for him.  The RO should secure for association with the record the complete clinical records outstanding from all providers identified.

4.  The RO should review the records received pursuant to the above development, and then arrange for any further development suggested by the information therein, including if necessary a new VA examination regarding the nature and likely etiology of a psychiatric disability.

5.  The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


